Citation Nr: 0028872	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  96-50 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
bilateral weak feet and pes planus, currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tarsal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from November 1943 to February 
1946.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from January 1996 and 
December 1997 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana, which 
denied the benefits sought on appeal.


REMAND

The veteran alleges that he is entitled to an increased 
disability evaluation for bilateral weak feet and pes planus 
to reflect more accurately the severity of his 
symptomatology.  He also alleges that he is entitled to an 
initial disability evaluation in excess of 10 percent for 
tarsal tunnel syndrome.  The preliminary question before the 
Board is whether the veteran has submitted well-grounded 
claims within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of his claims.  

The allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 
(1992).  Accordingly, the Board finds that the veteran has 
presented a well-grounded claim with regard to his bilateral 
weak feet and pes planus disability.  Likewise, an original 
claim placed in appellate status by a notice of disagreement 
(NOD) taking exception to an initial rating award is also 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Therefore, the Board also finds that the veteran has 
presented a well-grounded claim with regard to his tarsal 
tunnel syndrome disability, which is an original claim placed 
in appellate status by an August 1999 NOD.  In either case, 
the VA has a duty to assist the veteran in the development of 
the facts pertinent to his claim.  Fenderson v. West, 12 Vet. 
App. 119, 127 (1999) (applying duty to assist under 38 
U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (increased rating claims).  
Having examined the record in support of this claim, the 
Board finds that additional development is required prior to 
further appellate review. 

The veteran contends that he is entitled to a 50 percent 
disability evaluation for bilateral weak feet and pes planus 
and to an initial disability evaluation in excess of 10 
percent for tarsal tunnel syndrome.  In an August 1999 VA 
Form 9, the veteran alleged that numbness and weakness in his 
feet and upper and lower left leg had progressed to the point 
that he had to rely on a cane for support.  He also stated 
that he had pain and swelling in his toes and in the balls of 
his feet, that his big toes had turned in and that he had 
sharp pains below his knees and aching in the shin area.  The 
veteran also described having difficulty with balance while 
walking and standing and indicated that his activities were 
limited and declining.  In a subsequent March 2000 VA Form 9, 
the veteran reiterated that he was using a walking stick and 
that he had difficulty driving and conducting the normal 
activities of everyday life due to his symptoms.  
Additionally he stated that his heels were irritated and that 
he had received injections in the heels at Fort Wayne 
Orthopedics.  

The evidence of record indicates that the veteran has both 
service-connected and nonservice-connected conditions 
affecting his feet.  However, the Board finds from a review 
of the evidence of record that such evidence does not provide 
sufficient detail with which to determine the symptomatology 
attributable solely to the service-connected disorders at 
issue.  In this regard, the record contains extensive 
treatment records documenting various disorders which have 
been diagnosed to account for the veteran's bilateral foot 
complaints.  The evidence demonstrates that the veteran was 
seen in September 1995 for plantar fasciitis; metatarsalgia 
in April 1996; metatarsalgia type symptoms and pes planus, 
and possible neuroma in May 1996; in August 1996, tarsal 
tunnel syndrome bilaterally and possible peripheral 
neuropathy; pes planus at various times; and in August 1997, 
tarsal tunnel syndrome and osteoarthritis secondary to pes 
planus deformity bilaterally.  April 1998 EMG and nerve 
conduction studies revealed findings consistent with 
demyelinating axonal peripheral neuropathy involving the 
lower extremities.  Various medical records also indicate 
disc disease involving the low back and in a November 1998 
private medical report, it was noted that the veteran had 
undergone several back surgeries including a lumbosacral 
fusion surgery in 1957 and he was noted to have progressive 
weakness and pain in his legs and his feet.  In an earlier VA 
record of February 1998, the examiner opined, in pertinent 
part, that there was also probably some superimposed 
component of prior radiculopathy also present.  February 1999 
private EMG and nerve conduction studies were found to be 
abnormal and showed findings suggestive of a moderate degree 
of peripheral neuropathy which was sensory and motor in 
nature.  Several VA medical records dated between February 
1997 to May 1999 document the veteran's ongoing complaints of 
bilateral foot pain, pain and tingling in his legs, swelling 
in the balls of his feet, and reports of difficulty walking 
and legs giving way.  The veteran was diagnosed with moderate 
to severe peripheral neuropathy of unknown etiology and noted 
to have a history of tarsal tunnel syndrome by VA.  

Prior to further review, the Board finds that it would be 
helpful if the veteran was afforded a current VA examination 
in order to differentiate the symptoms attributable to his 
service-connected bilateral weak feet and pes planus, his 
service connected tarsal tunnel syndrome and his diagnosed 
peripheral neuropathy and/or any other nonservice-connected 
disability.  Accordingly, the Board the case is REMANDED to 
the RO for the following action: 

1.  Any outstanding treatment records 
regarding further treatment that the 
veteran has received for his service-
connected bilateral weak feet and pes 
planus and tarsal tunnel syndrome since 
February 2000 should be obtained and 
associated with the claims file.

2.  The veteran should be afforded VA 
examinations in the appropriate 
specialties to determine the nature and 
severity of his service-connected 
bilateral weak feet and pes planus and 
tarsal tunnel syndrome.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be conducted.  In light of the evidence 
of record as documented in the veteran's 
claims folder, the examiner is requested 
to offer an opinion regarding the degree 
of functional impairment, if any, caused 
by bilateral weak feet and pes planus and 
tarsal tunnel syndrome, as opposed to any 
other nonservice-connected disorders 
found, specifically including peripheral 
neuropathy.  If disorders are diagnosed 
which are unrelated to the veteran's 
service-connected disabilities, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
dissociated from one disorder or another, 
the examiner should so specify. 

The examiner should be requested to 
determine whether the feet exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
from service-connected disability could 
significantly limit functional ability 
during flare-ups or when the feet are 
used repeatedly over a period of time.

The examiner is specifically requested to 
note with respect to the service-
connected disabilities at issue whether 
there is (a) objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities; or (b) marked 
pronation; extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, and which 
is not improved by orthopedic shoes or 
appliances.   With respect to the 
veteran's service-connected tarsal tunnel 
syndrome, the examiner is requested to 
characterize the level of any impairment 
of motor function, trophic changes, 
sensory disturbances, loss of reflexes 
and pain or muscle atrophy associated 
with the disability.  The examiner should 
further indicate whether there is 
complete paralysis of the posterior 
tibial nerve due to service-connected 
disability and if not, whether any 
incomplete paralysis is characterized as 
severe.  The complete rationale for each 
opinion expressed should be set forth, 
and must specifically include a 
diagnosis, or absence of a diagnosis.  
Further, because it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
the claims file must be made available to 
the examiner for review.

3.  The RO should then review and 
adjudicate the issues of entitlement to 
increased disability evaluations for 
bilateral weak feet and pes planus, and 
tarsal tunnel syndrome.  If any part of 
the decision remains adverse to the 
veteran, the veteran and his 
representative should be sent a 
supplemental statement of the case and 
should be afforded the appropriate time 
in which to respond.

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to 

the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
further notified.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



